Case 9:20-cv-82138-XXXX Document 1 Entered on FLSD Docket 11/20/2020 Page 1 of 9




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                  CASE NO.

  UNITED STATES OF AMERICA,

                  Plainti氏
  V.


  TWENTY― ONE THOUSAND FOUR HUNDuD
  DOLLARS($21,400.00)IN UNITED STATES
  CURttNCY,
                  Defendant」 物 Rθ    .




                                                                 /




                     VERIFIED COMPLAINT FOR FORFEITURE INR,EM

          Plaintiff, the United States of America, hereby files this Verified Complaint for Forfeiture

  In Rem and in support alleges that:

          I.      INTRODUCTION AND DEFENDANT IN REM

          1.      This is a civil action against Twenty-One Thousand Four Hundred U.S. Dollars

  ($21,400.00) (the "Defendant      In    Rem") that was seized at the Fort Lauderdale/Hollywood

  International Airport ("FLL") on or about April 30,2020, from David Wanger ("Wanger"). The

  Defendant In Rem is currently located in Broward County, Florida, which is within the Southern

  District of Florida.

          2.      The Defendant     In   Remis subject to civil forfeiture pursuant to Title 21, United

  States Code, Section 881(a)(6) as moneys fumished or intended to be furnished by any person        in

  exchange for a controlled substance, and/or as monies used or intended to be used to facilitate a

  violation of Title 21, United States Code, Section 801 et seq.
Case 9:20-cv-82138-XXXX Document 1 Entered on FLSD Docket 11/20/2020 Page 2 of 9




          II.    JURISDICTION AND VENUE

        3.       This Court has jurisdiction over this subject matter pursuant to Title 28, United

  States Code, Sections 1345 and 1355.

          4.     This Court has in rem jurisdiction over the Defendant In Rem ptrsuant to Title 28,

  United States Code, Section 1355.

          5.     This Court has venue pursuant to Title 28, United States Code, Sections 1355 and

  1395 as the acts or omissions giving rise to the forfeiture occurred in this District, and because the

  Defendant In Rem is located in this District.

          ilI.   FACTUAL ALLEGATIONS

          6.     On or about April 30, 2020, two law enforcement officers encountered Wanger at

  the American Airlines kiosk at   FLL.   Wanger was checking in for his American Airlines flight to

  San Diego, Califomia   with   a connection   in Charlotte, North Carolina.

          7.     Although the officers were both wearing protective masks, they both smelled an

  overwhelming odor of burnt marijuana emanating from Wanger, his backpack, and his cary-on

  suitcase.

          8.     The officers identified themselves to Wanger, and upon their request, Wanger

  provided his Florida driver's license and boarding passes to them.

          9.     Wanger was asked by one of the officers        if he still   resided at the address on his

  driver's license, which was an address in Boynton Beach, Florida ("Boynton Beach Address").

  Wanger stated that he did not reside at the Boynton Beach Address anymore, and now resides at

  an apartment in Miami, Florida, providing the address      ("Miami Address").

          10.     Wanger was then asked about the purpose of his travel and if he was carrying any

  prohibited or illegal items on him or in his bags. Wanger replied he was traveling to San Diego,
Case 9:20-cv-82138-XXXX Document 1 Entered on FLSD Docket 11/20/2020 Page 3 of 9




 Califomia to "hang      out."    Wanger stated he was not carrying any prohibited items or illegal items,

 and that he had packed his own         bags. Wanger also    stated that his bags only contained personal

 items. Wanger was then asked if his bags could          be searched. In response, Wanger consented to

 a search of his belongings, which included a backpack and a carry-on suitcase.

         11.    While Wanger was getting his Florida driver's license from his wallet, one of the

 officers noticed a large bundle of U.S. currency in one-hundred dollar bill denominations inside of

 Wanger's    wallet.      When asked about the currency          in his wallet, Wanger     stated he had

 approximately $6,500.00 in his wallet that was for his friend ("Friend").

         12.    A subsequent count of the U.S. currency recovered from Wanger's wallet revealed

  it to be approximately $4,300.00.

         13.     Wanger was asked about the overwhelming odor of bumt marijuana coming from

  his person and belongings. Wanger said he smoked marijuana prior to coming to the airport.

  Wanger also stated that he was not a medical marijuana patient, and he did not have a medical

  marijuana card.

          14.    Although Wanger had initially indicated that he did not have any additional

  currency in his bags, when he saw one of the officers pull a white Chase Bank envelope out of his

  backpack, Wanger stated the currency inside the envelope, which he indicated was approximately

  $6,500.00, was to get his Friend's Dodge Challenger out of an impound in       Mexico. Wanger stated

  that the Mexican police towed and impounded his Friend's vehicle.

          15.       A   subsequent count of the U.S. currency recovered from the envelope revealed       it

  to be approximately $6,500.00.

          16.       A   search   of Wanger's backpack also revealed five (5) small blue sheets of paper,

  each with the title "FedEx Account       Number." Four (4) of the FedEx Account Number blue sheets
Case 9:20-cv-82138-XXXX Document 1 Entered on FLSD Docket 11/20/2020 Page 4 of 9




  had handwritten information indicating the name and address of the recipient, or the sender and

  the recipient. One (1) FedEx Account Number sheet displayed the sender as "D. Wanger" with

  the same address that appeared on Wanger's Florida driver's license.       All four (4) sheets listed

  the recipient as an individual ("Individual   l")   at the Miami Address, which Wanger earlier had

  told the officers was his current residence. Two (2) of these four (4) FedEx Account Number blue

  sheets had sender information for another individual    ("Individual2") at an address in Studio City,

  Califomia.

         17.     Studio City, California is located in Southem California and is approximately a

  two-hour drive from San Diego, California and an approximately twenty-minute drive from Los

  Angeles, California.

         18. A check of American         Airlines flight records showed that Los Angeles and       San


  Diego were the most frequented California cities by Wanger. From on or about September 14,

  2}79,to on or about June27,2020, Wanger purchased at least nine (9) one-way American Airlines

  tickets to travel from Florida to California and from Califomia to Florida. Specifically, Wanger

  purchased four (4) one-way tickets from Miami to Los Angeles, three (3) one-way tickets from

  Los Angeles to Miami, one (1) one-way ticket from Fort Lauderdale to Los Angeles, and one (1)

  one-way ticket from Fort Lauderdale to San Diego.

          19.    In addition, Wanger's backpack contained a white piece of paper with the name,

  address and telephone number    of Individual 2 (Studio City), and the name of     a third individual


  with an address and telephone number in Pompano Beach, Florida.

          20.    It is a common practice for narcotics traffickers to fly out to drug source locations

  near the U.S. border to purchase drugs and then utilize parcel companies such as FedEx, UPS, and

  the U.S. Postal Service to ship the drugs to designated locations'
Case 9:20-cv-82138-XXXX Document 1 Entered on FLSD Docket 11/20/2020 Page 5 of 9




           21.      A search of Wanger's carry-on suitcase revealed three (3) white, padded envelopes.

  One    (l)   envelope was empty and the other two (2) envelopes each contained a yellow, sealed

  envelope. Inside each yellow envelope was an unsigned Hallmark card containing loose U.S.

  cuffency concealed inside carbon paper.

           22.      It is a common practice for narcotics traffickers and couriers to separate and conceal

  illicit drugs and proceeds in carbon paper. Carbon paper      was used historically to avoid detection

  by earlier generation screening machines employed by the Transportation Security Administration

  ("TSA"), and some criminals today continue to use this method.

           23.      When one of the officers asked about the purpose of the cards, Wanger stuttered

  and said he did not want to carry all his cash in one location.

           24.      A   subsequent count of the U.S. currency recovered from inside the cards revealed

  it to be a total of approximately $7,050.00,    as approximately $2,000.00 was recovered      from one

  card and approximately $5,050.00 was recovered from the second card.

           25.      When asked to show the officers the contents of his pockets, Wanger removed a

  rubber-banded bundle of U.S. currency from his pants pocket.

           26.      A subsequent count of the rubber-banded bundle of U.S. currency recovered from

  Wanger's pants pocket revealed it to be approximately $3,550.00.

           27.      When asked about his occupation, annual income, tax obligations, and the origin     of

  the currency in his pants pocket, Wanger responded he worked for "Dream Vacations" for one and

  a   half years and earned approximately $46,000.00 annually. Wanger also stated he reported about

  $36,000.00 income on his last tax filing.




                                                       5
Case 9:20-cv-82138-XXXX Document 1 Entered on FLSD Docket 11/20/2020 Page 6 of 9




         28.    A later inquiry into Wanger's wages and eamings from in or around2}l4 to 2020,

 revealed that Wanger's reported income was a total of approximately $2,777 .15 from the fourth

 quarter of 2018.

         29.    One of the officers suggested that maybe Wanger had withdrawn the money out a

 bank or saved it at his home. Wanger initially indicated that he withdrew portions of the currency

 from a TD Bank ATM in the Brickell area of Miami, Florida. Upon further questioning, Wanger

 changed his story and stated his parents gave him $5,000.00 and his roommate ("Roommate")

 gave him $6,000.00.

         30.    Eventually, Wanger admitted to the officers that he intended to use the money to

 "buy weed."

         31.    During a call to his Roommate, whose telephone number Wanger provided to the

 law enforcement officers, Roommate also admitted that the money was intended to purchase

 marijuana, a controlled substance.

         32.    Upon Friend's arrival at FLL, Friend was questioned by one of the officers

  separately from   Wanger. Friend said he was traveling with Wanger to San Diego,   and that he and


  Wanger were then going to get his car out of the impound in      Mexico. When asked about     the


  amount of money owed to retrieve the vehicle, Friend said he had already paid the towing fee and

  only owed the vehicle's storage daily fee of approximately $50.00 in total.

         33.     Meanwhile, a third law enforcement officer arrived and met with Wanger. The

  third officer deployed her certified narcotic detector dog "Kizmet". "Kizmet" alerted to       the


  presence of the odor of narcotics coming from a grey backpack, a black duffle bag, and currency

  strewn about on the floor by the kiosks. These alerts were consistent with alerts made during

  training exercises and live searches during which narcotics are located.
Case 9:20-cv-82138-XXXX Document 1 Entered on FLSD Docket 11/20/2020 Page 7 of 9




          34.      "Kizmet" is proofed off of currency during weekly maintenance canine training.

  This weekly training entails "Kizmet" being tested with currency that has the odor of narcotics       as


  well as currency without the odor of narcotics, to ensure that she alerts only to the smell of

  narcotics and not the smell of the currency.

         35.       The third officer later also overheard Wanger state that the currency in his

  possession was going to be used to purchase marijuana.

          36.      The total amount of U.S. curency seized from Wanger was $21,400.00 in U.S

  cuffency, which is Defendant In Rem.

          37   .   Administrative forfeiture proceedings against Defendant In Rem were initiated by

  the federal seizing agency, and Wanger filed an administrative claim requesting to contest the

  forfeiture of the Defendant In Rem in the U.S. District Court.

                                    CLAIM F'OR FORFEITURE

          38.      The factual allegations inparagraphs 1 through   3l   above are re-alleged as   if fully

  set forth herein.

          39.      The Defendant In Rem rs subject to forfeiture pursuant to Title 21, United States

  Code, Section 881(a)(6), as moneys, negotiable instruments, securities, or other things of value

  furnished or intended to be fumished by any person in exchange for a controlled substance in

  violation of subchapter    I of Title 21, United States Code, all proceeds      traceable   to such   an


  exchange, and/or all moneys, negotiable instruments and securities used or intended to be used to

  facilitate any violation of subchapter I of Title 21, United States Code.




                                                    7
Case 9:20-cv-82138-XXXX Document 1 Entered on FLSD Docket 11/20/2020 Page 8 of 9




         WHEREFORE, Plaintiff, the United States of America, requests that any person having

  any claim to the Defendant In Rem be directed to file and serve a verified claim and answer as

  required by Rule G(5) of the Supplemental Rules for Admiralty or Maritime Claims and Asset

  Forfeiture Actions, or suffer default thereof, and further requests that this Honorable Court declare

  the Defendant In Rem condemned and forfeited to the United States of America and for such other

  and further relief as this Court may deem just, necessary, and proper.




                                                        Respectively submitted,




                                                        Assistant U.S. A
                                                        Asset Forfeiture
                                                        Southem District of Florida
                                                        500 S. Australian Avenue, Suite 400
                                                        West Palm Beach, Florida 33401
                                                        Tele: 561-209-1053
                                                        Fax: 561-655-9785
                                                        Admin. No.: 45500257
Case 9:20-cv-82138-XXXX Document 1 Entered on FLSD Docket 11/20/2020 Page 9 of 9




                                         VERITICATTOT!

        Pursuant to Title 28, United States Code. Section 1746,1, Sean Kocher. hereby   verift   and

 declare under penalty    of perjury that t am a      Special Agent    for the Drug   Enforcement

 Administration, and that I have read the foregoing Verified Complaint for Forfeiture In Rem and

 state that the contents are true to be best of my knowledge and belief.

        Executed on   this /i.fl*,     of November 2020.




                                               SEAN KOCHER
                                               DRUG ENFORCEMENT AD卜 IINISTRAT10N




                                                  9
             Case 9:20-cv-82138-XXXX Document 1-1 Entered on FLSD Docket 11/20/2020 Page 1 of 3

                                                                                                                           撃譜il盤 器 鴨 ポ鼎 器W忠                           ∫朧υ       l糾 棚 臨 儡 釜
鞣欄脚 瘍                                 eri欄 翻 辮 齢棚 1麟 腎蝙                                                               脚DTICE:Attorneys 滸
                                                                                                                      、                IIUST IndiCate All Re‐ flled Cases Below.
I。
     (a) PLAINTIFFS                                                                                               DEFENDANTS TWENTY‐                                                     ONE THOUSAND FOUR HUNDRED
                                                                                                                                                                          DOLLARS(S21,40000)IN tlNITED STATES
                                     UNITED STATES OF AMERICA                                                                                                             CURRENCY.

     (b)   County of Residence of First Listed Plaintiff                                                                                      COunけ OfRcsidcncc ofFirst Listcd Detndant
                                    (DX(:DPT 1N (1.5. PLAINTIFF (:ASES)                                                                                                       り
                                                                                                                                                                              ′Vげ S PL4iV〃 FFこ ソ湿S(ハ′
                                                                                                                                                                                                    ιり
                                                                                                                                              NOTE:                  lN LAND CONDEMNATION CASES USE THE LOCAT10N OF
                                                                                                                                                                          THE TRACT OF LAND INVOLVttD
     (C)   ettomeys (Ftm       Name, At)dress, antl 'l'elephone Numher)                                                                       嵐 Юmcys rrrttο ″

      Richard O. I. Brown, AUSA, 500 S. Australian Avenue, Suite 400,
      West Palm Beach, FL 33401 Telephone: 561-209-1053
(d)ChecKCountyWhereActionArose:                          E In,rI{I.o-roe E             MoNRoE     XE BROWARD EPALMBE{CH                         ENIARTIN EST.LUCIE EINDIANRIVER DO(EECHOBEE trHIGHL.A.NDS


H.BASIS OF JURISDICT10N /′ ヵ                                                ¨
                                                                        ″,い ヽ            r伽
                                                                                       ピおο
                                                                                       ″                             IIIo CITIZENSHIP OF PRINCIPAL PARTIES″                                                                       …ル()で お∝
                                                                                                                                                                                                                                  、                    ′7rr所 ′
                                                                   cピ                             4,リ
                                                                                                                                                                                                                )″
                                                                                                                                                                                                                     cピ
                                                                                                                                                                                                                          "だ
                                                                                                                                                                                                                                                /r2″         ψ
                                                                                "θ                                                     (For Diversity (lases Only)                                                        ′θ″ごBα ヵ″D●セ″r/rr7177
□ l U S Govcninlcnt                        n 3                               Federal Queslion                                                                        PTF       DEF                                                          PTF        DEF
            Plalnti∬                                     /(i.5. (io|tntnrcnt    Not a l'0n))                               Citizcn ofl-his         S1ate             □    1    □ l hCOlporatcd ο
                                                                                                                                                                                               ″P● llcゎ 」刊aCC                              □   4        □4
                                                                                                                                                                                           ofBllsiness ln Tllis Statc


□ 2 U S Govcinnlcnt                        n4                                Diversiry-                                    CitizenofAnotherState                     EZ n            2     IncorporatedandPrincipalPlace                    ! 5 fl           5
            Dctclldant                                   (ht.licute (.iti;ensltip ol l'crrties in ltan     llll                                                                               ofBusiness In Another State

                                                                                                                           CitizenorSubjectofa                       n3        tr    3     ForeigrNation                                    tr 6 tr6
                                                                                                                                 Foreign Country

iV.NATURE OF SUIT                        (Place   qn     '-Y" m One Bo.r ()nly)                                       Click here for: Nature ofSuil Code Descriptiors
      C… CT                                                                  TORTS                                               FORFEITtiRE/PENALTY                             BANKR■ IPTCY                                 OTEER STATTITES
□ 1 10 1nsurarlcc                            PERSON.{T,INJI-IRY                           PERSON,"\LTNJIIR}                !      025 Dn:g Related         Seizure n 422 Appeal 28 USC 158                        □        375 False Claims Act
□ 120 Ma五 民                             □ 310 Ahplanc                              !      365 Personal lnju-v -                       of Properq- 2l USC       881 E 423 withdraw"l                               □        376 Qui Tanl (3 I USC
□ 130 Mlllcr Act                        □ 315 Ailplanc Pioduct                                Product Liabilitr            E      690    Other                                   28 USC l-57                                 372e (a))
□ 140 NegOuaЫ e lnstlullcn                    Liabli"                              E      367 Healrh Ca-rei                                                                                                       □        400 State Reapporlionment
□ 150 Rccovely ofOvclpttnlcl■           □ 320 Assatllt,Lbd&                                   Pharmaceutical                                                                   PROPERTY RIGHTS                    □        410 Antitnrst
      &Enbrccment oFJudgmcnt                      Slandcr                                     Per:onal hlury                                                              □ 820 Copp ights                        □        430 Banks artd Banking
□ 151 Mcdcalc Act                       □ 330     Fedcial Eniployels'                         Product Liabiliry-                                                          □ 830 1Datcm                            □        450 Commerce

□ 152 Rccovcw OfDc伽 Jtd                                                            !
                                                                                                                                                                          目
                                                                                                                                                                          :i:韓 融馨淵
                                                                                                                                                                                 :蹴                               □
                                                  Liabli●                                 368 Asbestos Personal                                                                                                            460 Depoflation
                                                                                                                                                                                                         1
                                                                                                                                                                                                                           470 Racketeer lnfluenced
                                                                                                                                                                          □
                                                                                                                                                                                                                                                                 and
                                        □ 340 Ma● llc                              IIIJull Product                                                                        8TP:招                                   □
       Student Loans
                                                                                                                                                                                          出
                                                                                                                                                                                          PadcsCCICtS                      Corrupt Organizations
                                                                                                                                                                                                                           480 Consumer Crrdit
       (3ヽ Ci Vetcialls)                □ 345 Marhle Product                                Liab‖ iり                                            LABOR                         SOCLAL SECURITY                     □
                                                                                                                               □




                                                                                                                                                                                                                              (   l-i USC 168l or   1692)
□ 153 Recovew ofOvclprnynlent                     Liability                             PERSONAL PROPERTY                         フ10F」 I[´ abol       S●   ndards        □ 861 HlA(1 395trW
                                        □ 350 Motor Vchdc                                                                                AO                               □ 862 Bhck Lung(923)                    □        490 Cabte/Sat TV
                                                                                                                               □□ □




       of Vctcttn's Bcllcits                                                       □ 370 0thcr Fralld
□ 160ま ochddas'S面 ts                    □ 355 Motor Vdlに lc                        □ 371 Ti■ lth LI Lel週 mg                       720 L abol'Mgnlt Rdalo1ls               □ 863 DIWC/DIWW(405(g))                 □        850 Secuties/Commoditiesi
□ 190 0thcr comract                           Product Lね Ыlけ                       □ 380 0tho Pcrsonal                            740R」 1、 ay         Labo AO             □ 864 SSID Tltle XVl                             Exchange
□ 195 Colltract Product Liabiliサ        □ 360 0thcr Pcrsoll」                           Plopctt Danlage                            751 Falll,and McdlcJ                    □ 865 RSI(40ユ g"                        □        890 Other Statutory Actions
                                                        uy                         □ 385 PЮ pa″                                          Lcavc Act                                                                □        891 Agricultural Acts
                                                                                                                               □□




□ 196 Franchse                                    ln」                                                     Dalllagc
                                        □ 362     Pcぃ otlal   l可    Шy―                Plodud Lね            bliり                  790 01llcr Labor L´ itigation                                                   □        893 Envilonmental Matters
                                                  Mcd M」       pttrtた c                                                           791 Empl Rct ll,c                                                               □        895 Freedont of lniomration

 ■I RL〜 IPRO駅 W                                   CIVLRIGHTs                       PRISONERPE甲 ONS
 ‐                                                                                                                                       Scculity Act                          FEDERAL TAX SUITS                           Act
□ 210 Lald Condemnadon                  □ 440 0tkr Civ‖ Rigllts    Habeas Corpu鶴                                                                                          □ 870 Tacs(US Plが lnti∬                 □        896 Arbitration
□ 220 Forcdosure                        □ 441 Voting           E]463 Alicn Detalncc                                                                                              o:Deた ndant)                     □        899 Adminisnative Procedue

□ 230 Rcm Lcase&EJcctmCnt               □442 Elllploymmt □ ♀        ・°
                                                                  tc濃
                                                                         nS° Vκ
                                                                                          :き
                                                                                                                     ttc
                                                                                                                                                                          □ ::̀̀RS=IHだ
                                                                                                                                                                                           Paty 26 USC                      Act/Review or Appeal of
                                                                                                                                                                                                                           Agenct'Decision
                                                                                                                                                                                                                                                        of
□ 240 TonstO Lalld                      □餓柵 :ボ ns             Other
                                                                                                                                                                                                                           95tr Cbnstitutionality
                                                                                                                                                                                                                           Statutes
                                                                                                                                                                                                                                                             State

                                        □445合                日
                                                               1。
                                                                                                                                          IMMIGRAT10N
                                                               :::S:Ⅲ ヽ   ぃ
□ 245 Toll PIclduct Liabiliリ
□ 290A‖ Odlcr Red Plopcl,                     跳淵       iamjい
                                         446 Alllcr wD̀aЫ
                                                                            Jり
                                                               540 Malldanlus&01lcr
                                                                                                                           □ 462 Natuiali2a10n Applicallon
                                                                                                                           □ 4650J、 u inlmi3abn
                                         □                                htに s‐   □
                                                  Otllcr                           □ 550C市 ‖腱ghs                                         Actions
                                         □ 448 EducaiOn                       E1 555 P●          son Cond計 ねn
                                                                                          560 Civ‖ Dcta11lcc―
                                                                                   □ Condlbns Of
                                                                                          Conflnclllcnt
V.ORICIN
□1離鑑ng□ 2鷺憚静  3M等 ,□
                                  ′ Ⅲ
                                ρ麟ご χ"″ ″
                                        ′BOχ        (り             (ル   初
                                                                               4恒                  □S艘炉                                         □ 前 は□7念                                                     8y噌
                                                                                                                                                                                                                                        9頌漁
           c□
                                                                                       lュ i∬
                                                                                                                               llttm
                                                                                                                                                 聯郡      悧‰gc)□                  llolll Magistlat(                轡
                                                                                                                                                                                                                                  0□

                                                                                                                                                                       Judttnat                              r nc
                                                                                                                                                                                                                Filc


VI.RELATED/                                   (SCC itlStructions):a)Re‐                   lilcd Case □YES                  ttNO                       b)Rclatcd Cascs □YES tt NO
RE… FILED CAS                                                               JUDGE:                                                                                               DOCKET NU■ llBER:
                                              Cite the U S Civil Statutc under wllicll you are flling ttd Write a BriefStatement ofCallse rDο                                                 ″
                                                                                                                                                                                              ο  ″rittiι ″0″ α
                                                                                                                                                                                               ′ ノ           ′s″ rrr″ s″ ″Icss″ ν
                                                                                                                                                                                                                                ′ぉ″
                                                                                                                                                                                                  ̀た
VΠ.CAUSE OF ACTION 21 U S.C.881(a)(6)Forfeiture in Rem Action
                                                                    F TRIAL via                                                                             entirc cお c

VIII.REQUESTED IN                               □
                                                                                        A CLASS ACT10N                                D Elヽ   IAND S                                     CHECK YES only if demanded in complaint
    COMPLAINT:                                           8罵:こ憤
                                                             「            ∬:￨:境
                                                                                                                                                                                 JURヽ        DEMAND:                      □   Ycs       tt No
ABOVE IN FORⅣ IAT10N IS TRUE&CORRECT T0
DAIE
           l1/19/2020

FOR OFFiCE IISE ONLY:RECEIPT#                                                                                                                                                              NfAG JUDGE
JS   44     Case 9:20-cv-82138-XXXX
          (Re\'. 10i20) FLSD Revised
                         10,'1.112020
                                      Document 1-1 Entered on FLSD Docket 11/20/2020 Page 2 of 3

                        INSTRUCTIONS FOR ATTORNEYS COMPLETING                                              CIVI        COVER SHEET FORM JS 44

                                                                          Authority For Civil Cover Sheet
   Tlie JS 44 civil cover sheet and the infilrmation contained herein neither replaces nor supplements the lilings and service of pleadin-q or other papers as
requiredbl'larv.exceptasprovidedbl'locat rulesofcourt. Thistbrrn,approvedbl'theJudicial ConferenceoftheUnitedStatesinSeptemberlgT4.isrequired
fbr the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently. a civil covel sheet is submitted to the Clerk ot'Court tbr each
civil complaint fited. The attomey filing a case should complete the fonn as fbllou's:

onll'thefullnarneorstandardabbreviations.                Iftheplaintiffordefendantisanofficialwithinagovernmcntagency.identitytrrsttheagencyandthentheofflcial.
giving both nar"ne and title.
            (b)CountyofResidence. Foreachcivilcasefiled,exceptU.S.plaintiffcases.enterthenameofthecountyrvherethetlrstlistedplaintit'fresidesatthe

cases. the county ofresidence             ofthe "det'endant" is the location ofthe tract ofland involved.)


in this section "(see attachment)".
II.     Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a). F.R.C.P.. which requires that jurisdictions be shorvn in pleadings. Place an                 "X"     in
one of the boxes. If there is more than one basis ofjurisdiction. precedence is given in the order shorvn lrelorv.
UnitedStaresplaintit't. (l)Jurisdictionbasedon28U.S.C. l345and 1348. Suitsbl'agenciesandofficersoftheUnitedStatesareincludedhere.
United States defendant. (2) When the ptaintilf is suing the United States, its of'ficers or agencies. place an "X" in this box.
Federal question. (3) This refers to suits under 28 U.S.C. 1 33 1. rvhere iurisdiction al'ises under the Cons:itution of the United States. atr arnendrnent to the
Constitution, an act of Congl'ess or a treaty of ttre United States. ln cases rvhere the U.S. is a parly. ttre U.S. plaintiffor def'endant code takes precedence, atrd
boxlor2shouldbernarked.Diversityofcitizenship.                     (4)Thisref'erstosuitsunder28U.S.C. l332.rvherepartiesarecitizensofdifferentstates. WhenBox4
is checked. the citizenship of the different parties must be checked. (See Section              III belorvl federal   question actions take precedence over diversity cases.   )

lII.        Residence (citizenship) of Principal Parties. This section of the JS 44 is to be conrpleted if divelsity olcitizenship rvas indicated above. Mark this
section for each principal party.

ru. Nature of Suit. Nature of Suit. Place an "X" in the applopriate box. If there are multiple nature ol suit codes associated with the case, pick the natule
of suit code that is rnost appticable. Click here for: Nature o1'Suii Codc f)escriptions.
V.          Origin.   Place an      "X"   in one of the seven boxes.
Original Proceedings.         (l)   Cases rvhich originate in the United States district courts.

Removed lrorn State Court. (2) Proceedings initiated in state coLlrts may be removed to the district courts under Title 28 U.S.C.. Section 1441. When the
petition tbr rernoval is granted, check this bor.
Retiled (3) Attach copy.' of Order tbr Disrnissal of Previous case. Also contplete VI.
Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the                  iiling   date.


titigation transfers.


box is checked, do not check (5) above.
Appeal to District Judge frorn Magistrate Judgrnent. (7) Check this box tbr an appeal fi'orn a magistrate judge's decision.
Rernanded tiorn Appetlate Court. (8) Check this box              if remanded tionl Appeltate Court.
VI.    Related/Refiled Cases. This section ofthe JS 44 is used to reference lelated pending cases or re-tlled cases. Ittsett the docket numbers and the
correspondingjudges narne for such cases.

VlI.        CauseofAction. Reporlthecivil statutedirectlyrelatedtothecauseofactionandgiveabriefdescriptionofthecause.                                  Donotcitejurisdictional
statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553
                           Brief Description: lJnautholized reception of cable service
VIII.       Requested in Complaint. Class Action. Place an             "X"   in this box if you are filing a class action under Rule 23, F.R.Cv.P.

Dernand. In this space enter the dollar amonnt (in thousands ofdollars) being demanded ot indicate other dernand such as a prelinrinary injunction.
Jur1,     Demand. Check the appropriate box to indicate rvhether or not          aj   ur!' is being demanded.


Date and Attorney Signature. Date and sign the civil covel sl.reet.
Case 9:20-cv-82138-XXXX Document 1-1 Entered on FLSD Docket 11/20/2020 Page 3 of 3




         5.        FILING OF AN ANSWER: If you file a verified claim, you must then file         an

  answer to the complaint or a motion under Rule 12 of the Federal Rules of Civil Procedure no

  later than 21 days after claim is filed.

         6.    FILING WITH COURT AND SERVICE ON UNITED STATES:The veriflcd

  claim, answer, or other responsive pleadings must be filed with the Clerk of the Court, United

  States District Court, 299 East Broward Boulevard, Ft. Lauderdale, Florida 33301, and a copy   of

  said Claim, Answer, or responsive pleading with any attachments must be sent to: Richard

  Brown, Assistant United States Attorney 500   S. Australian Avenue, 4th   Floor, West Palm Beach,

  Florida 33401.

         Failure to follow the requirements set forth above may result in judgment by default or

  relief demanded in the Complaint.

                                                     Respectfully submitted,

                                                     ARIANA FAJA




                                                     Assistant United Stttes Attomey
                                                     CourtID No.:A5500257
                                                     500S.Australian Avenue,Suite 400
                                                     Wcst Palln Bcach,Florida 33401
                                                     Telephone:(561)209‑1053
                                                     E¨ mail:richard.brownの usdoi.只 ov
Case 9:20-cv-82138-XXXX Document 1-2 Entered on FLSD Docket 11/20/2020 Page 1 of 2




                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO.

   UNITED STATES OF AMERICA,

                  Plaintiff,

   vs.

   TWENTY-ONE THOUSAND FOUR
   HUNDRED DOLLARS ($21,400.00) IN
   UNITED STATES CURRENCY,

               Defendant In Rem.
   ___________________________________/

                                  WARRANT OF ARREST IN REM
   TO:    HOMELAND SECURITY INVESTIGATIONS OR ANY OTHER AUTHORIZED
          FEDERAL LAW ENFORCEMENT OFFICER


          WHEREAS, on November 20, 2020 the United States of America filed a Verified

   Complaint for Forfeiture in Rem against the above-captioned defendant property; and

          WHEREAS, according to said Complaint, the Defendant property is in the Government =s

   possession, custody or control; and

          WHEREAS, Supplemental Rule G(3)(B)(i) provides that Athe clerk must issue a warrant

   to arrest the property if it is in the government=s possession, custody or control.@

          NOW THEREFORE, you are hereby commanded to take the Defendant property into

   your possession for safe custody.     If the character or situation of the property is such that the

   taking of actual possession is impracticable, you shall execute this process by affixing a copy

   thereof to the property in a conspicuous place and by leaving a copy of the Complaint and process

   with the person having possession or his agent.
Case 9:20-cv-82138-XXXX Document 1-2 Entered on FLSD Docket 11/20/2020 Page 2 of 2




          YOU ARE FURTHER commanded to cite and admonish the owner and/or possessor of

   the Defendant property and any person or firm known to claim any interest therein, to file, no later

   than 35 days from the date notice was sent, a Verified Claim in accordance with Rule G(5), of

   the Supplemental Rules for Certain Admiralty and Maritime Claims; to therewith or within twenty

   (20) days thereafter file an Answer or other responsive pleading to the Complaint, a copy of which

   Complaint you shall supply with this Warrant; to file the Claim and Answer or other responsive

   pleading with the Clerk of the Court, United States District Court, 299 East Broward Boulevard,

   Ft. Lauderdale, Florida 33301 and to send a copy of said Claim, Answer or responsive pleading,

   to Richard O.I. Brown, Assistant United States Attorney 500 S. Australian Avenue, 4th Floor,

   West Palm Beach, Florida 33401; the Claim must identify the specific property claimed, identify

   the claimant and state the claimant=s interest in the property and be signed by the claimant under

   penalty of perjury, and that upon the failure of the owner, possessor or any party claiming an

   interest in the Defendant property to comply with Supplemental Rule G, the Defendant property

   may be forfeited to the United States by default and without further notice or hearing.

          AND YOU ARE FURTHER commanded to make due and prompt return of this Warrant

   to this Court upon its execution.

                                                              ANGELA E. NOBLE, CLERK
                                                              UNITED STATES DISTRICT COURT
                                                              SOUTHERN DISTRICT OF FLORIDA



   DATED:                                               By:
                                                              DEPUTY CLERK


   cc: AUSA Richard Brown (2 certified copies)
Case 9:20-cv-82138-XXXX Document 1-3 Entered on FLSD Docket 11/20/2020 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                        CASE NO.

   UNITED STATES OF AMERICA,

                        Plaintiff,

   vs.

   TWENTY-ONE THOUSAND FOUR
   HUNDRED DOLLARS ($21,400.00) IN
   UNITED STATES CURRENCY,

               Defendant In Rem.
   ___________________________________/

                             CIVIL COMPLAINT COVER SHEET


   1.    Did this matter originate from a matter pending in the Northern Region of the United States
         Attorney’s Office prior to October 14, 2003?            Yes     X No

   2.    Did this matter originate from a matter pending in the Central Region of the United States
         Attorney’s Office prior to September 1, 2007?            Yes X No


                                                      Respectfully submitted,

                                                      ARIANA FAJARDO ORSHAN
                                                      UNITED STATES ATTORNEY

                                              By:     s/ Richard O. I. Brown
                                                      Richard O. I. Brown
                                                      Assistant United States Attorney
                                                      Court ID No.: A5500257
                                                      500 S. Australian Avenue, Suite 400
                                                      West Palm Beach, Florida 33401
                                                      Telephone: (561) 209-1053
                                                      E-mail: richard.brown@usdoj.gov
